Citation Nr: 0705679	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-38 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
seizure disorder.

2.  Entitlement to service connection for seizure disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from May 1967 to October 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that determined that new and material 
evidence was not submitted and then denied an application to 
reopen a claim of entitlement to service connection for 
seizure disorder.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Entitlement to service connection for seizure disorder is 
further addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1990 decision, the Board determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for seizure 
disorder and properly notified the veteran of that decision.  

2.  Evidence received by VA since the February 1990 Board 
decision raises a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The February 1990 Board decision, which determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for seizure 
disorder, is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. §§ 20.302, 20.1100 (2006).

2.  New and material evidence has been received since the 
February 1990 Board decision to reopen the claim of service 
connection claim for a seizure disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  VA provided a notice 
letter in August 2003, which informed him of the evidence 
needed to substantiate the claim, what evidence he was 
responsible for obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA sent its 
first notice letter subsequent to the initial adverse 
decision, which would normally require a remand for 
compliance.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  Therefore, the Board now remands the case for 
additional development consistent with Pelegrini, supra.  

In Dingess v. Nicholson, 19 Vet. App. 473, the United States 
Court of Appeals for Veterans Claims (Court) held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present appeal, 
because service connection has not yet been granted, no 
disability rating or effective date will be assigned and 
there is no possibility of unfair prejudice to the veteran 
from the Board's handling of the matter at this time.  

In June 2003, the veteran filed an application to reopen a 
claim of entitlement to service connection for seizure 
disorder.  As such, the application to reopen was received 
after to August 29, 2001, the effective date of the amended 
version of 38 C.F.R. § 3.156(a), which redefined new and 
material evidence.  See 38 C.F.R. § 3.156(a) (2006).

The most recent final decision on the matter was issued in 
February 1990 by the Board.  The Board had previously denied 
the claim in December 1981, July 1987, and August 1988.  

The pertinent evidence of record at the time of the February 
1990 Board decision consists of service medical records, 
service personnel documents, private medical records, and the 
veteran's statements, claims, testimony, and pleadings.  
Based on this evidence, in February 1990, the Board found 
that no competent evidence showed the onset of seizure 
disorder during active service or within several years after 
discharge.  Of record, however, were statements of two 
private physicians who felt that seizure disorder had begun 
during active service or within a year of discharge from 
active service, based on having treated the veteran for 
seizures within a year of discharge.  Thus, additional 
medical evidence of this nature would be cumulative rather 
than new.  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 
38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 
1326 (Fed. Cir. 2004).  Because the Chairman did not order 
reconsideration of the Board's February 1990 decision, it is 
final.

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  

"New and material" evidence, for purposes of this appeal, 
is defined as "existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  
38 C.F.R. § 3.156(a) (2006).

Furthermore, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (the "presumption of credibility" doctrine continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the Board decision dated in February 1990.  Hickson v. West, 
12 Vet. App. 247, 251 (1999).

The evidence received by VA since the February 1990 Board 
decision includes an October 2004 letter from A. J. Tassin, 
Jr., M.D.  In the letter, Dr. Tassin relates the current 
seizure disorder to the veteran's nerves and to his service-
connected disabled legs.  The physician notes that the 
service-connected war wounds of the legs caused circulatory 
troubles, which then affect the veteran's nerves, and 
ultimately impacted his seizures.  Because service connection 
is in effect for fragment wounds of left leg, left knee, left 
calf, left foot, left forearm, right upper leg, right foot, 
scrotum, and left testicle, this opinion certainly raises a 
reasonable possibility of substantiating the claim.  

This opinion is also new evidence as none of the previous 
medical opinions suggest that other service-connected 
disabilities might have played a causative role in this 
seizure disorder.  Thus, this evidence is new and material as 
contemplated by 38 C.F.R. § 3.156(a) (2006) and provides a 
basis to reopen the claim.  38 C.F.R. § 5108.  The Board 
therefore grants the application to reopen the claim.  


ORDER

New and material evidence having been submitted; the claim of 
entitlement to service connection for a seizure disorder is 
reopened.  To this extent only, the claim is granted.  


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for a seizure disorder, the 
claim is REMANDED for de novo review.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc). 

The duty to assist includes providing a VA medical 
examination and opinion when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  In the present appeal, the veteran should be offered 
a VA neurological examination to determine the nature and 
etiology of his seizure disorder.  

Accordingly, the case is REMANDED for the following action:

1.  VA must review the file and ensure 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  VA must send the veteran a 
notice that includes: (1) an explanation 
as to the information or evidence needed 
to establish service connection as 
secondary to service-connected 
disabilities (2) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (3) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist as specifically affecting the 
issue on appeal.

2.  After the development requested above 
has been completed, the veteran should be 
scheduled for a neurological examination, 
by an appropriate VA specialist, to 
ascertain the nature, extent, and 
etiology of his seizure disorder.  The 
claims file must be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  The examination report 
should include a detailed account of all 
symptomatology found to be present as 
related to the claimed seizure disorder.  
The physician is asked to review the 
claims files, including the October 20, 
2004, letter from Dr. Tassin marked with 
a green tab in volume 3 of the claims 
files, and answer the following:

I.  Is it at least as likely as not 
(50 percent or greater probability) 
that any service-connected 
disability or disabilities have 
caused the veteran's seizure 
disorder?  

II.  If the answer above is "no", 
then is it at least as likely as not 
(50 percent or greater probability) 
that any service-connected 
disability or disabilities have 
aggravated the veteran's seizure 
disorder?  

III.  Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran's 
seizure disorder is related to 
service?  

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claim for service connection for a 
seizure disorder.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
includes consideration of 38 C.F.R. 
§ 3.310 (2006) and Allen, supra, and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claim.  
No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


